Title: Enclosure III: Estimate of Military Expenditures, 14 March 1801
From: Gallatin, Albert
To: Jefferson, Thomas


IIIEstimate of Military Expenditures
  


Army


amounts now (exclusively of marines who are 1,100) to about 5400 men


The present expence is




 1.
Ordnance department including fabrication of muskets
100,000



 2.
Indian department & defensive protection of frontiers
100,000



 3.
Pay, subsistence, clothing &c. of army
1,000,000



 4.
Quarter master departt. & contingencies
200,000






1,400,000



Congress had reduced the Army in 1797 to 3200 men




On the supposition of a similar reduction the expences may be




 3.
Pay, subsistence &c. ⅗ of one million
600,000



 4.
Quart. master & contingencies ⅗ of 200,000, but on account of abuses may be stated at one half
100,000



 1.
}
Ordnance the same—indian & defens. protect. say ⅘ of prest. exp. or
180,000



 2.

880,000

    

    

Under the same head may be arranged




 1. Fortifications now 200,000 dollars—reduced ½
100,000



 2. Arms now 400,000—reduced to ¼ or 10,000 muskets a yr.
100,000
200,000



Proposed expense
1,080,000


Navy


The Secy. proposed a yearly expence of




 1. Six frigates in constant service, but on peace estabt. includ. the exp. of 7 laid up
387,257



 2. Marines on peace establishment
207,310



 3. For completing docks, building houses &c
400,000




   for finishing the six 74s
2,174,000





2,574,000




which he proposes completing in 4 years
643,500



4. For yearly purchase of timber of one 74 & one 44
117,387




Total
1,355,454



Instead of which the sum allotted would allow only


 1. Two frigates in service, others laid up& pay of marines attached to the same
150,000



 2. Purchase of timber, finishing the dock here& perhaps one more
170,000
320,000






1,400,000


This is grounded on a supposition that after this year Congress will not authorize the immediate finishing of the 74s. & that the other places purchased for navy yards, & the purchase of which was not authorized by law (a), will be sold
(a) See the law passed 25th Feby. 1799, authorizing the purchase of timber 4th Vol. page 267 & Stoddart’s last report dated 12th Jany. 1801 page 5th from line 14th to line 32 & page 6 from beginning to the words “been expended” at the end of 2d paragraph—
